t c memo united_states tax_court j kelly anderson and martha l anderson petitioners v commissioner of internal revenue respondent docket no filed date joe k gordon for petitioners denise g dengler for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in their federal_income_tax we must decide whether petitioners’ taxable_income should include the dollar_figure distribution that j kelly anderson mr anderson received from his individual_retirement_account ira and reported as - - nontaxable on his tax_return we hold it does unless otherwise indicated section references are to applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings_of_fact many facts were stipulated and we incorporate by this reference the parties’ stipulation of facts and the accompanying exhibits mr anderson and martha l anderson mrs anderson are husband and wife and they filed a joint federal_income_tax return they resided in fort worth texas when their petition was filed with the court mr anderson was born in and holds a bachelor’s degree in commerce in mr anderson retired from general dynamics in date mr anderson rolled over dollar_figure of his funds in the general dynamics salaried employee plan to an ira account with national financial services corporation nfsc before establishing the account with nfsc an nfsc portfolio representative explained to mr kelly the significance of an ira including its investment options mr kelly’s application_for the account with nfsc stated at the top that it was an ira account application on date mr anderson closed his ira account with nfsc by withdrawing the balance of dollar_figure he closed the account to secure a higher interest rate ’ on the withdrawal form mr anderson checked the box for normal distribution but handwrote rollover in the same section upon receipt of the check mr anderson went to northwest national bank of arlington arlington and stated that he wanted to open an account with his ira check the new_accounts representative at arlington advised mr anderson that he might want to open up two accounts one for himself and one for his wife in order to maximize the insurance coverage of the federal deposit insurance corporation fdic on their accounts with the proceeds of his ira check mr anderson purchased from arlington a 1-year dollar_figure certificate ' bach year mr anderson had withdrawn the income earned on the account the record does not explain the dollar_figure difference between the deposited funds and the withdrawn balance although petitioners testified summarily that they specifically asked the representative to open an ira account for them we find this testimony unbelievable in light of the record as a whole we decline to rely on that naked self-serving testimony for the purpose of reaching our decision herein see 363_us_278 819_f2d_112 5th cir 322_f2d_725 3d cir affg tcmemo_1962_132 petitioners could have but did not call as a witness the representative of the bank to testify as to her memory of the conversation mrs anderson testified that the bank president disputed petitioners’ claim that the bank had erroneously not opened an ira account we also note as described infra that mr andersen is a college- educated man who we believe would have noticed that the application opening the account was not in the name of an ira nor was creating a_trust account the representative advised mr anderson that the fdic insured each account of a depositor up to a maximum of dollar_figure - of deposit special in his name and caused mrs anderson to purchase from arlington a 1-year dollar_figure certificate of deposit special in her name although a box appeared on the applications to create a_trust account neither of the applications for the purchases nor the actual certificates of deposit mention the creation of a_trust account or an ira neither petitioner ever opened a_trust account or an ira account of arlington and none of the dollar_figure was ever rolled over into a_trust account or an ira account nfsc issued to mr anderson a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reporting a gross taxable_distribution of dollar_figure on petitioners’ tax_return they reported a total ira distribution of dollar_figure but that only dollar_figure was taxable on date respondent mailed to petitioners a notice_of_deficiency for the tax on the remaining dollar_figure of the distribution opinion we must decide whether petitioners are taxable in on their receipt of the remaining dollar_figure of ira funds our decision does not depend on which party has the burden_of_proof we note in passing however that petitioners do not argue that sec_7491 places the burden_of_proof on the commissioner here we also note that mr anderson was of a permissible age to receive the distribution without a tax sec_72 thus respondent did not determine that mr anderson was subject_to the 10-percent tax for early distribution - - generally a distribution from an ira is includable in an individual’s gross_income in the year in which the distribution in received sec_408 see sec_1_408-4 income_tax regs see also 110_tc_1 gallagher v commissioner tcmemo_2001_34 a distribution may be tax- exempt if the funds distributed from an ira to the individual for whose benefit the account is maintained are rolled over to another ira for the benefit of such individual provided certain criteria are met sec_408 a those criteria are the entire amount received including money and any other_property 1s paid into an individual_retirement_account or individual_retirement_annuity other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution no amount in the account and no part of the value of the annuity is attributable to any source other than a rollover_contribution as defined in sec_402 from an employee’s trust described in sec_401 which is exempt from tax under sec_501 or from an annuity plan described in sec_403 and any earnings on such contribution and the entire amount received including property and other money is paid for the benefit of such individual into another such trust or annuity plan not later than the 60th day on which the individual receives the payment or the distribution or i the entire amount received including money and other_property represents the entire_interest in the account or the entire value of the annuity ii no amount in the account and no part of the value of the annuity is attributable to any source other than a rollover_contribution from an annuity_contract described in sec_403 and any earnings on such rollover and iiit the entire amount thereof is paid into another annuity_contract described in sec_403 for the benefit of such individual not later than the 60th day after he receives the payment or distribution petitioners admit that they did not satisfy any of these requirements to properly roll over mr anderson’s ira funds into another ira instead petitioners argue that the failure to satisfy the requirements of sec_408 a were caused by errors committed by arlington which should not be held against petitioners to support this argument that we should ignore the failure to satisfy the literal requirements of the code petitioners rely primarily upon 93_tc_114 in wood the taxpayer consulted merrill lynch to effectuate a rollover of a distribution from his ira id pincite the taxpayer signed the requisite documents to establish the ira merrill lynch opened a valid ira account for the taxpayer and merrill lynch recorded the deposit of the cash contribution as a deposit into the ira account id pincite by virtue of a bookkeeping error on the part of merrill lynch merrill lynch the economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 115_stat_123 added sec_408 i to the code effective for distributions after date that section allows the commissioner to waive the day deadline in the name of equity or good conscience by reason of its effective date that provision is inapplicable here erroneously credited the transfer of the ira funds to a non-ira account id pincite the court held that merrill lynch’s bookkeeping error did not disqualify the taxpayer’s transfer of his ira funds as a valid ira rollover id pincite the court stated that congress did not intend to deny rollover benefits to taxpayers on the basis that a financial_institution or other qualified ira trustee made a mistake in recording a transaction id pincite we believe that the case of wood is factually distinguishable from the instant case whereas the taxpayer in wood established a valid ira mr anderson never established nor instructed the bank officer to establish a valid ira or trust account with arlington in which the transferred ira funds could have been deposited additionally unlike wood which involved procedural defects in the execution of the rollover the case here as was true in schoof v commissioner supra pincite involves the failure of a fundamental element of the statutory requirements for an ira rollover_contribution mr anderson’s failure is that he never created an ira trust in which the transferred funds could be placed lastly unlike the taxpayer in wood petitioners did not exercise the necessary due diligence in creating an ira account we note in this regard that mr anderson is a business-minded college-educated man who we believe on the basis of our --- - observation of him during his testimony would have or at least should have through minimal diligence noticed the fact that the arlington accounts were in his and his wife’s names rather than the name of a_trust or an ira mr anderson also has rolled over his ira once before his writing of rollover on his withdrawal form also demonstrates his awareness of the need to roll over the distribution into an eligible account we have considered all arguments and find those not discussed herein to be without merit accordingly decision will be entered for respondent
